



EXHIBIT 10.3
EXHIBIT A
AUTODESK, INC.
2012 EMPLOYEE STOCK PLAN
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
(Settled in Shares)
1.    Grant. The Company hereby grants to the Employee (“Participant”) named in
the Notice of Grant of Restricted Stock Units (the “Notice of Grant”) under the
Autodesk, Inc. 2012 Employee Stock Plan (the “Plan”) the number of Restricted
Stock Units indicated on the Notice of Grant, subject to all of the terms and
conditions in this Agreement (as defined in the Notice of Grant and Plan) and
the Plan, which is incorporated herein by reference. When shares of the
Company’s Common Stock (“Shares”) are issued to Participant in settlement of the
Restricted Stock Units, par value shall be deemed paid by Participant for each
Restricted Stock Unit by past services rendered by Participant, and shall be
subject to the appropriate tax withholdings. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to them in the
Plan.
2.    Company’s Obligation to Settle. Unless and until the Restricted Stock
Units shall have vested in the manner set forth in Sections 3 or 4 of this
Agreement or Section 13 of the Plan, Participant shall have no right to
settlement of any such Restricted Stock Units. Prior to actual settlement of any
vested Restricted Stock Units, such Restricted Stock Units shall represent an
unsecured obligation of the Company. Settlement of any vested Restricted Stock
Units will be made in whole Shares only.
3.    Vesting Schedule. Except as provided in Section 4 of this Agreement and
Section 13 of the Plan, and subject to Section 5 of this Agreement, the
Restricted Stock Units awarded by this Agreement shall vest in accordance with
the vesting provisions set forth in the Notice of Grant. Restricted Stock Units
scheduled to vest on a certain date or upon the occurrence of a certain
condition shall vest in accordance with the provisions of this Agreement only if
Participant is an Employee from the Date of Grant until the date such vesting
occurs.
4.    Administrator Discretion. Except to the extent doing so would result in
the imposition of additional taxes under Section 409A of the Code, the
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan. If so accelerated, the balance, or
such lesser portion of the balance as applicable, of the Restricted Stock Units
shall be considered as having vested as of the date specified by the
Administrator. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of any portion of the balance of the Restricted Stock
Units is accelerated in connection with Participant’s “separation from service”
within the meaning of Section 409A of the Code (as determined by the Company),
other than due to death, and if (x) Participant is a “specified employee” within
the meaning of Section 409A of the Code at the time of such termination and (y)
the settlement of such accelerated Restricted Stock Units shall result in the
imposition of additional tax under Section 409A of the Code if issued to
Participant on or within the six (6) month period following Participant’s
termination as an Employee, then the settlement of such accelerated Restricted
Stock Units shall not be made until the earlier of (A) six (6) months and one
(1) day following the date of Participant’s termination as an Employee or (B)
Participant’s death. It is the intent of this Agreement to comply with or be
exempt from the requirements of Section 409A of the Code so that none of the
Restricted Stock Units provided under this Agreement or Shares issuable
thereunder shall be subject to the additional tax imposed under Section 409A of
the Code, and any ambiguities herein shall be interpreted to so comply.
5.    Forfeiture upon Termination of Status as an Employee.
(a) Subject to Section 7, Section 5(b) and Section 5(c), the balance of the
Restricted Stock Units that have not vested as of the time of Participant’s
termination as an Employee for any or no reason shall be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company, and Participant’s right to acquire any Shares hereunder shall
immediately terminate.
(b) Notwithstanding Section 5(a), upon any termination of Participant as an
Employee without Cause (for purposes of this Section 5(b) as defined in this
Section 5(b)) or by Participant for Good Reason (for purposes of this Section
5(b) as defined in this Section 5(b)) prior to a Change of Control (as defined
in Section 5(c)) (i) unvested Restricted Stock Units with vesting schedules
subject only to Participant’s continuous service as an Employee (“Time-Based
RSUs”) shall fully accelerate and become vested with respect to one hundred
percent (100%) of the shares of Company common stock subject thereto and (ii)
unvested Restricted Stock Units that are not Time-Based RSUs and that are
subject to performance-based vesting (“Performance-Based RSUs”) shall become
vested and shall be settled at the time such Performance-Based RSUs are vested
and settled generally to other participants holding such awards as if
Participant had remained continuously employed by the Company through the vest
date (as defined in the Notice of Grant) next following the Participant’s
Termination Date, based on the extent, if at all, that the underlying
performance criteria with respect to such awards are satisfied for such
performance period, and the remainder of such Performance-Based RSUs that do not
become vested pursuant to this clause 5(b)(ii), if any, shall be forfeited
(including, for the avoidance of doubt, any Performance-Based RSUs for which the
performance metrics have not been set as of the Participant’s Termination Date).
For purposes of this Section 5(b), “Cause” shall have the following meaning:
“Cause” means the disinterested members of the Board of Directors (the “Board”)
of the Company, on a reasonable and good faith basis, unanimously determine
(after reasonable notice is provided to the Participant and the Participant is
given an opportunity, together with counsel, to be heard before the Board) that
any of the following events or contingencies exists or has occurred: (i)
Participant’s engagement in acts of embezzlement, dishonesty or moral turpitude
that has a material adverse effect on the Company; (ii) the conviction of
Participant for having committed a felony; (iii) a breach by Participant of
Participant’s fiduciary duties and responsibilities to the Company that has a
material adverse effect on the Company’s business, operations, prospects or
reputation; or (iv) gross negligence or bad faith that has a material adverse
effect on the Company; provided that if any of the foregoing events is capable
of being cured, the Company will provide written notice to Participant
describing the nature of such event and Participant will thereafter have thirty
(30) days to cure such event. The foregoing shall not be deemed an exclusive
list of the acts or omissions that the Company may consider as grounds for the
termination of Participant’s employment, but it is an exclusive list of the acts
or omissions that shall be considered “Cause” for the termination of
Participant’s employment by the Company.
For purposes of this Section 5(b), “Good Reason” shall have the following
meaning:
“Good Reason” means without the Participant’s written consent: (i) the material
reduction of any of the Participant’s positions, duties, responsibilities or
status adversely inconsistent or diminutive, in comparison with, or having less
authority than, the Participant’s positions, duties, responsibilities or status
with the Company in effect as of the date hereof as the same may be increased
from time to time; (ii) a reduction of the Participant’s total annual target
cash compensation (base salary plus annual target bonus) in effect as of the
date hereof as the same may be increased from time to time, other than a
reduction that is applied to substantially all of the Company’s senior
executives and does not exceed 15% of Participant’s total annual target cash
compensation; (iii) a reduction of the Participant’s future equity award grant
date value as compared to Participant’s equity award grant date value in effect
as of the date hereof, (excluding, as applicable, supplemental 2016 retention
grants) as the same may be increased from time to time, other than a reduction
that does not exceed 20% of Participant’s equity award grant date value; (iv)
the requirement that Participant relocate from the Company’s current
headquarters or from where the Participant currently is based to a principal
place of employment relocated more than thirty (30) miles from his or her
current principal place of employment; or (v) any breach by the Company of any
provision of this Agreement. Notwithstanding the foregoing, an event described
in this Section shall not constitute Good Reason unless it is communicated by
the Participant to the Company in writing within ninety (90) days after the
initial occurrence of the event and is not corrected by the Company in a manner
which is reasonably satisfactory to such Participant (including full retroactive
correction with respect to reduction in compensation and benefits) within thirty
(30) days of the Company’s receipt of such written notice. The Participant’s
right to terminate the Participant’s employment for Good Reason shall not be
affected by the Participant’s incapacity due to physical or mental illness. The
Participant’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
hereunder. (c) Further notwithstanding Section 5(a) and Section 5(b), if
Participant is subject to the Company’s Executive Change in Control Program as
of the date hereof, upon any termination without Cause (as defined in this
Section 5(c)) or for Good Reason (as defined in this Section 5(c)) following a
Change of Control (as defined in this Section 5(c)), Time-Based RSUs shall vest
in full as of such Termination Date, and Performance-Based RSUs shall vest at
the “target” performance level set forth in the Notice of Grant as of the
Termination Date. For purposes of this Section 5(c), “Cause”, “Change of
Control”, “Good Reason” and “Termination Date” shall have the meaning set forth
in the version of the Company’s Executive Change in Control Program, as in
effect on the date hereof.
6.    Distribution after Vesting. Unless otherwise specified in the
country-specific provisions in Exhibit B, any Restricted Stock Units that vest
in accordance with the terms of this Agreement and the Plan will be distributed
to Participant (or in the event of Participant’s death, to his or her estate) in
whole Shares as soon as administratively practicable after vesting, subject to
Section 8 and the other provisions of this Agreement, but, subject to Applicable
Law, in no event later than the 15th day of the third month following the end of
(i) the Company’s fiscal year in which the Restricted Stock Units vest or (ii)
the calendar year in which the Restricted Stock Units vest, whichever is later.
Any Restricted Stock Units that vest in accordance with Section 4 will be
settled at the time(s) provided in Section 4, subject to Section 8 and the other
provisions of this Agreement.


7.    Disability or Death of Participant.


(a)    Subject to Section 7(c), if Participant ceases to be an Employee by
reason of his or her Disability during the term of this Award, all unvested
Time-Based RSUs shall vest in full as of the date of such cessation of
employment due to such Disability.


(b)    Subject to Section 7(c), in the event of the death of Participant during
the term of this Award and while an Employee, all unvested Restricted Stock
Units that are Time-Based RSUs shall vest in full as of the date of death. Upon
such death, any distribution or delivery to be made to Participant under this
Agreement shall be made to Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator or, if no such beneficiary has been designated
or survives Participant, the administrator or executor of Participant’s estate.
Any such transferee must furnish the Company with (a) written notice of his or
her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.


(c) Notwithstanding anything in Sections 7(a) or 7(b), if Participant ceases to
be an Employee by reason of his or her Disability or death during the term of
this Award, unvested Performance-Based RSUs, shall vest at the “target” level
set forth in the Notice of Grant on the date of cessation as an Employee or
death.


8.    Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Unit, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends; and (2) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
In this regard, Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy any obligations with regard
to withholding of Tax-Related Items by one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer, including withholding from cash
from Participant’s brokerage account designated by the Company; or

(ii)
withholding from proceeds of the sale of Shares acquired upon vesting/settlement
of the Restricted Stock Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or

(iii)
withholding in Shares to be issued upon settlement of the Restricted Stock
Units.

The Company may withhold or account for Tax-Related Items by using rates up to,
but not exceeding, the maximum tax rates in Participant’s jurisdiction on the
date the amount of Tax-Related Items to be withheld is to be determined.
Participant will receive a refund in cash of any amount withheld that exceeds
the amount remitted to the applicable tax authorities and will have no
entitlement to the Common Stock equivalent or to any interest on such
over-withheld amount. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
Notwithstanding (i) through (iii) above, if Participant is subject to Section 16
of the Exchange Act, any obligation to withhold Tax-Related Items will be
satisfied under (iii), unless otherwise determined by the Board or Compensation
Committee.
Finally, Participant agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participants participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to issue
or deliver the Shares or the proceeds of the sale of Shares, if Participant
fails to comply with Participants obligations in connection with the Tax-Related
Items.
9.    Rights as Stockholder. Subject to Applicable Law, neither Participant nor
any person claiming under or through Participant shall have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares (which may be
in book entry form) shall have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to Participant.
After such issuance, recordation and delivery, Participant shall have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares, subject to Applicable
Law.
10.    No Guarantee of Continued Employment. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY
(OR THE SUBSIDIARY EMPLOYING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR, AS APPLICABLE,
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE
COMPANY (OR SUBSIDIARY EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS AN EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE.
11.    Address for Notices. Unless otherwise specified in Exhibit B, any notice
to be given to the Company under the terms of this Agreement will be addressed
to the Company at Autodesk, Inc., c/o Stock Administrator, 111 McInnis Parkway,
San Rafael, CA 94903, or at such other address as the Company may hereafter
designate in writing.
12.    Grant is Not Transferable. Except to the limited extent provided in
Section 7, this Award and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this Award and the rights and privileges conferred hereby
immediately shall become null and void.
13.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
14.    Additional Conditions to Issuance of Stock. The Company shall not be
required to issue any certificate or certificates for Shares (in book entry form
or otherwise) hereunder prior to fulfillment of all the following conditions:
(a) the admission of such Shares to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any Applicable Law or under the rulings or
regulations of the U.S. Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any governmental agency, which the Administrator shall, in
its absolute discretion, determine to be necessary or advisable; and (d) the
lapse of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Administrator may establish from time to time for
reasons of administrative convenience.
If at any time the Company shall determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance shall not occur
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company. Participant’s sale of Shares may be subject to any market blackout
period that may be imposed by the Company and must comply with the Company’s
insider trading policies and any other applicable securities laws.
15.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. Subject to the express exception in Section 4 of this Agreement, in
the event of a conflict between one or more provisions of this Agreement and one
or more provisions of the Plan, the provisions of the Plan shall govern.
16.    Administrator Authority. The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement. The Administrator shall, in
its absolute discretion, determine when such conditions have been fulfilled.
17.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
18.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
19.    Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
20.    Modifications to the Agreement. This Agreement, the Plan and the Notice
of Grant constitute the entire understanding of the parties on the subjects
covered. Participant expressly warrants that he or she is not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Agreement or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company. Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual issuance of Shares pursuant to this Award of Restricted
Stock Units.
21.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
22.    Governing Law. This Award and the provisions of this Agreement shall be
governed by, and subject to, the laws of the State of California, without giving
effect to the conflict of law principles thereof. For purposes of litigating any
dispute that arises under this Award of Restricted Stock Units or this
Agreement, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Marin County, California, or the federal courts for
the United States for the Northern District of California, and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed.
23.    Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
24.    Nature of Grant. In accepting this Restricted Stock Unit Award,
Participant acknowledges that:


(a)    Any notice period mandated under Applicable Laws shall not be treated as
continuous service for the purpose of determining the vesting of the Restricted
Stock Unit Award; and Participant’s right to receive Shares in settlement of the
Restricted Stock Unit Award after termination of service, if any, will be
measured by the date of termination of Participant’s service and will not be
extended by any notice period mandated under Applicable Laws. Subject to the
foregoing and the provisions of the Plan, the Company, in its sole discretion,
shall determine whether Participant’s service has terminated and the effective
date of such termination.


(b)    The Plan is established voluntarily by the Company. It is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement.


(c)    The grant of this Restricted Stock Unit Award is an exceptional,
voluntary and occasional one-time benefit which does not create any contractual
or other right to receive future grants of Restricted Stock Units, or benefits
in lieu of Restricted Stock Units. All decisions with respect to future
Restricted Stock Unit grants, if any, will be at the sole discretion of the
Company.


(d)    Participant’s participation in the Plan shall not create a right to
continued service with the Company (or any Subsidiary).


(e)    Participant is voluntarily participating in the Plan.


(f)    The Restricted Stock Unit Award is an extraordinary item that does not
constitute compensation of any kind for service of any kind rendered to the
Company (or any Subsidiary), and which is outside the scope of Participant’s
employment contract, if any. Additionally, unless otherwise agreed with the
Company, the Restricted Stock Units and the Shares subject to the Restricted
Stock Units, and the income and value of same, are not granted as consideration
for, or in connection with, the service Participant may provide as an officer or
a director of a subsidiary of the Company.


(g)    The Restricted Stock Unit Award is not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance payments, resignation, termination, redundancy,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments. This applies to any payment even in those
jurisdictions requiring such payments upon termination of employment.


(h)    The Restricted Stock Unit Award will not be interpreted to form an
employment contract or relationship with the Company; and furthermore the
Restricted Stock Unit Award will not be interpreted to form an employment
contract with any Subsidiary.


(i)    The future value of the underlying Shares is unknown and cannot be
predicted with certainty. If Participant obtains Shares upon settlement of the
Restricted Stock Unit Award, the value of those Shares may increase or decrease.


(j)    This Restricted Stock Unit Award has been granted to Participant in
Participant’s status as an Employee of the Company or its Subsidiaries.


(k)    There shall be no additional obligations for any Subsidiary employing
Participant as a result of this Restricted Stock Unit Award.


(l)    All decisions with respect to future Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Company.


(m)    The Restricted Stock Unit and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not intended to replace any pension
rights or compensation.


(n)    The following provisions apply only if Participant is providing services
outside the United States:


(i)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;


(ii)     neither the Company, the Employer nor any other Subsidiary of the
Company shall be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Restricted Stock Units or of any amounts due to you pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement; and


(iii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s employment or other service relationship (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any), and in consideration of the grant
of the Restricted Stock Units, Participant agrees not to institute any claim
against the Company, the Employer or any of the other Subsidiaries or affiliates
of the Company.


    
25.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Restricted Stock Unit
grant materials by and among, as applicable, the Employer, the Company and its
other Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.


Participant understands that Data will be transferred to E*TRADE Financial
Corporate Services, Inc. (“E*TRADE”), or such other stock plan service provider
as may be selected by the Company in the future, which is assisting the Company
with the implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than Participant’s country.
Participant understands that if Participant resides outside the United States,
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting Participant’s local human resources
representative. Participant authorizes the Company, E*TRADE and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if Participant resides outside the United
States, Participant may, at any time, view Data, request information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Further,
Participant understands that Participant is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke Participant’s consent, Participant’s employment status or
service with the Employer will not be adversely affected; the only consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Restricted Stock Units or other equity awards to Participant or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing Participant’s consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact Participant’s local human resources
representative.


26.    Currency Exchange Risk. Participant agrees and acknowledges that
Participant shall bear any and all risk associated with the exchange or
fluctuation of currency associated with the Award, including without limitation
the settlement of the Award or sale of the Shares (the “Currency Exchange
Risk”). Participant waives and releases the Company and its Subsidiaries from
any potential claims arising out of the Currency Exchange Risk.


27.    Exhibit B. Notwithstanding any provisions in this Agreement, the
Restricted Stock Units shall be subject to any applicable country-specific
provisions set forth in Exhibit B to this Agreement for Participant’s country.
Moreover, if Participant relocates to one of the countries included in Exhibit
B, the provisions for such country will apply to Participant, to the extent the
Company determines that the application of such provisions is necessary or
advisable for legal or administrative reasons. Exhibit B constitutes part of
this Agreement.


28.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Restricted Stock Unit and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
29.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant understands and agrees that Participant
should consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.
30.    Waiver. Participant acknowledge that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
31.    Insider-Trading/Market-Abuse Laws. Participant acknowledges that,
depending on Participant’s country, Participant may be subject to
insider-trading restrictions and/or market-abuse laws, which may affect
Participant’s ability to purchase or sell Shares under the Plan during such
times as Participant is considered to have “inside information” regarding the
Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under the Autodesk, Inc. Insider Trading
Policy. Participant is responsible for complying with any applicable
restrictions, so Participant is advised to speak to Participant’s personal legal
advisor and/or the Company’s Legal Department for further details regarding any
applicable insider-trading and/or market-abuse laws in Participant’s country.
32.    Foreign Asset/Account Reporting Requirements and Exchange Controls.
Participant acknowledges that Participant’s country may have certain foreign
asset and/or foreign account reporting requirements and exchange controls which
may affect Participant’s ability to acquire or hold Shares purchased under the
Plan or cash received from participating in the Plan (including from any
dividends paid on shares acquired under the Plan) in a brokerage or bank account
outside Participant’s country. Participant may be required to report such
accounts, assets or transactions to the tax or other authorities in
Participant’s country. Participant also may be required to repatriate sale
proceeds or other funds received as a result of Participant’s participation in
the Plan to Participant’s country through a designated bank or broker within a
certain time after receipt. Participant acknowledges that it is Participant’s
responsibility to be compliant with such regulations, and Participant is advised
to consult Participant’s personal legal advisor for any details.


EXHIBIT B
COUNTRY-SPECIFIC PROVISIONS TO THE
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
UNDER THE AUTODESK, INC.
2012 EMPLOYEE STOCK PLAN


Terms and Conditions


This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to Participant under the Autodesk, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) if Participant works and/or
resides in one of the countries listed below. Capitalized terms used but not
defined in this Exhibit B have the meanings set forth in the Plan, the Notice of
Restricted Stock Unit Grant (the “Notice”) and/or the Terms and Conditions of
Restricted Stock Unit Agreement (the “Agreement”).


If Participant is a citizen or resident of a country other than the one in which
Participant is currently working and/or residing, is considered a resident of
another country for local law purposes or transfers employer and/or residency
between countries after the grant date, the Company shall, in its sole
discretion, determine to what extent the terms and conditions contained herein
shall apply to Participant under these circumstances.


Notifications


This Exhibit B also includes information regarding securities laws, exchange
controls and certain other issues of which Participant should be aware with
respect to his or her participation in the Plan. The information is based on the
securities laws, exchange controls and other laws in effect in the respective
countries as of December 2015. Such laws are often complex and change
frequently. As a result, the Company strongly recommends Participant not rely on
the information in this Exhibit B as the only source of information relating to
the consequences of Participant’s participation in the Plan because the
information may be out of date at the time the Restricted Stock Units vest, or
Participant sells the Shares acquired upon vesting of the Restricted Stock Units
under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
is advised to seek appropriate professional advice as to how the relevant laws
in Participant’s country(ies) may apply to his or her situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working and/or residing, transfers after the
grant date or is considered a resident of another country for local law
purposes, the information contained herein may not apply in the same manner.
ARGENTINA
Terms and Conditions
Labor Law Acknowledgement. This provision supplements Section 24 of the
Agreement.
In accepting the Award, Participant acknowledges and agrees that the grant of
Restricted Stock Units is made by the Company (not the Employer) in its sole
discretion and the value of the Restricted Stock Units or any Shares acquired
under the Plan shall not constitute salary or wages for any purpose under
Argentine labor law, including, but not limited to, the calculation of (i) any
labor benefits including, without limitation, vacation pay, thirteenth salary,
compensation in lieu of notice, annual bonus, disability, and leave of absence
payments, etc., or (ii) any termination or severance indemnities or similar
payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered as
salary or wages for any purpose under Argentine labor law, Participant
acknowledges and agrees that such benefits shall not accrue more frequently than
on each Restricted Stock Units vesting date.
Notifications
Securities Law Information. Neither the Restricted Stock Units nor the
underlying Shares are publicly offered or listed on any stock exchange in
Argentina. The offer is private and not subject to the supervision of any
Argentine governmental authority.
Exchange Control Information. Participant must comply with any and all Argentine
currency exchange restrictions, approvals and reporting requirements in
connection with this Award. Argentine residents should consult with their
personal advisor to confirm what will be required (if anything) as the exchange
control rules and regulations are subject to change without notice.
AUSTRALIA


Terms and Conditions


Form of Settlement. Notwithstanding Section 2 or any other provision of this
Agreement, (a) the Restricted Stock Units may not be settled in cash; and (b)
the vesting of Restricted Stock Units may be accelerated by the Administrator
only upon the death or total permanent disablement of Participant, and to the
extent permitted by Applicable Law.


A Participant will cease to be an employee for the purposes of the Plan
(incorporating this Agreement) if he or she is no longer an “Employee” as
defined in the Plan, or Participant is no longer employed by any of the
following: (a) Participant’s employer in the employment in respect of which
Participant acquired the Restricted Stock Units; (b) a holding company (within
the meaning of the Corporations Act 2001 (Cth)) of Participant’s employer in the
employment in respect of which Participant acquired the Restricted Stock Units;
(c) a subsidiary (within the meaning of the Income Tax Assessment Act 1997
(Cth)) of Participant’s employer in the employment in respect of which
Participant acquired the Restricted Stock Units; or (d) a subsidiary (within the
meaning of the Income Tax Assessment Act 1997 (Cth) of a holding company (within
the meaning of the Corporations Act 2001 (Cth)) of Participant’s employer in the
employment in respect of which Participant acquired the Restricted Stock Units.


Australia Class Order Exemption. The offering of the Plan in Australia is
intended to qualify for exemption from the prospectus requirements under a Class
Order issued by the Australian Securities and Investments Commission.
Participant’s right to purchase Shares is subject to the terms and conditions
set forth in the Australia Offer Document, the Plan and the Agreement, including
this Exhibit B.
AUSTRIA
Notifications
Exchange Control Information. If Participant holds Shares obtained through the
Plan outside Austria, Participant may be required to submit reports to the
Austrian National Bank as follows: (i) on a quarterly basis if the value of the
Shares as of any given quarter meets or exceeds €30,000,000; and (ii) on an
annual basis if the value of the Shares as of December 31 meets or exceeds
€5,000,000. The quarterly reporting date is as of the last day of the respective
quarter; the deadline for filing the quarterly report is the 15th day of the
month following the end of the respective quarter. The deadline for filing the
annual report is January 31 of the following year.
In addition, when the Shares are sold or a dividend is received, Participant may
be required to comply with certain exchange control obligations if the cash
proceeds from the sale are held outside Austria. If the transaction volume of
all accounts abroad meets or exceeds €10,000,000, the movements and balances of
all accounts must be reported monthly, as of the last day of the month, on or
before the fifteenth day of the following month on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).
BELGIUM
There are no country-specific provisions.
BRAZIL
Terms and Conditions
Compliance with Law. In accepting the Award, Participant agrees to comply with
all applicable Brazilian laws and to report and pay any and all applicable
Tax-Related Items associated with the vesting of the Restricted Stock Units and
issuance or sale of Shares acquired under the Plan or the receipt of dividends.
Labor Law Acknowledgement. In accepting the Award, Participant agrees that he or
she is (i) making an investment decision, (ii) the Shares will be issued to
Participant only if the vesting conditions are met, and (iii) the value of the
underlying Shares is not fixed and may increase or decrease in value over the
vesting period without compensation to Participant.
CANADA
Terms and Conditions
Form of Settlement. As detailed in Section 2 of the Agreement and
notwithstanding any discretion in the Plan, the Restricted Stock Units will be
settled only in Shares. The Restricted Stock Units do not provide any right for
Participant to receive a cash payment.
Distribution after Vesting. Section 6 of the Agreement shall be deleted in its
entirety and replaced with the following language:
Any Restricted Stock Units that vest in accordance with the terms of this
Agreement and the Plan will be distributed to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares as soon as
administratively practicable after vesting, subject to Section 8 and the other
provisions of the Agreement. Any Restricted Stock Units that vest in accordance
with Section 4 will be settled at the time(s) provided in Section 4, subject to
Section 8 and the other provisions of the Agreement.
Vesting/Termination. The following provision supplements Section 5 and replaces
24(a) of the Agreement:
For purposes of the Agreement, in the event Participant ceases his or her
employment or service relationship with the Company or Employer (for any reason
whatsoever and whether or not later found to be invalid or in breach of local
labor laws), Participant’s right to vest in the Restricted Stock Units will
terminate as of the date that is the earlier of: (a) the date Participant
receives notice of termination of employment from the Company or Employer, or
(b) the date Participant is no longer actively employed or actively providing
services to the Company or Employer, regardless of any notice period or period
of pay in lieu of such notice required under local law (including, but not
limited to statutory law, regulatory law and/or common law). The Administrator
shall have the exclusive discretion to determine when Participant is no longer
actively providing services (including whether Participant may still be
considered actively employed or actively providing services while on a leave of
absence).
The following terms and conditions will apply if Participant is a resident of
Quebec:
Data Privacy. The following provision supplements section 25 of the Agreement:
Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, any Parent or Subsidiary and any
stock plan service provider that may be selected by the Company to assist with
the Plan to disclose and discuss the Plan with their respective advisors.
Participant further authorizes the Company and any Parent or Subsidiary to
record such information and to keep such information in Participant’s employee
file.
Notifications
Securities Law Information. Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided the resale of Shares acquired under the Plan takes place outside Canada
through the facilities of a stock exchange on which the Shares are listed on the
NASDAQ Global Select Market.
CHINA


The following terms and conditions apply if you are subject to exchange control
restrictions and regulations in China, including the requirements imposed by the
State Administration of Foreign Exchange (“SAFE”) as determined by the Company
in its sole discretion.


Terms and Conditions


SAFE Regulations. The grant and vesting of the Restricted Stock Units and
Participant’s ability to receive the proceeds from the sale of the Shares and
convert the proceeds into local currency shall be contingent upon the Company or
its Subsidiary maintaining approval from the SAFE for the related foreign
exchange transaction and the maintenance of a SAFE-approved bank account. The
receipt of funds by Participant from the sale of the Shares and the conversion
of those funds to the local currency must be approved by SAFE.  In order to
comply with the SAFE regulations, the proceeds from the sale of the Shares must
be repatriated into China through a SAFE-approved bank account set up and
monitored by the Company or its Subsidiary.  Such Participant may contact his or
her local Human Resource office for more details about the SAFE approved bank
account.


Mandatory Same-Day-Sale of Shares. Notwithstanding any provisions concerning the
conversion of Restricted Stock Units and issuance of Shares set forth in this
Agreement and the Plan, Shares will not be delivered to Participant when the
Restricted Stock Units vest. Rather, the Shares to be issued to Participant
under the vesting provisions set forth in the Notice of Grant will be sold
immediately on Participant’s behalf through the same-day-sale method. Under the
same-day-sale method, a brokerage firm will administer the sale of the Shares.
From the sale proceeds, the Company will withhold an amount equal to the
applicable taxes, commissions, and fees. The remaining proceeds from the sale of
the Shares will be remitted to Participant. As a result of the same-day-sale,
actual Shares will not be delivered to Participant when the Restricted Stock
Units vest. By accepting the Restricted Stock Units, Participant hereby
irrevocably and without further notice appoints the Company as Participant’s
agent and authorizes the Company, any Subsidiary, and the brokerage firm to take
any and all actions necessary to implement the same-day-sale of Shares described
in this paragraph.


COLOMBIA
Terms and Conditions
Labor Law Acknowledgement. This provision supplements Section 24 of the
Agreement:
Participant acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of
Participant’s “salary” for any legal purpose. To this extent, they will not be
included and/or considered for purposes of calculating any and all labor
benefits, such as legal/fringe benefits, vacations, indemnities, payroll taxes,
social insurance contributions and/or any other labor-related amount which may
be payable.
Notifications
Exchange Control Information. Investments in assets located outside Colombia
(including the Shares) are subject to registration with the Central Bank (Banco
de la República) if the aggregate value of such investments is U.S.$500,000 or
more (as of December 31 of the applicable calendar year). Further, when Shares
(or other investments) held abroad are sold, Participant may either choose to
keep the resulting sums abroad, or to repatriate them to Colombia. If
Participant chooses to repatriate funds to Colombia and has not registered the
investment with Banco de la República, Participant will need to file with Banco
de la República Form No. 5 upon conversion of funds into local currency, which
should be duly completed to reflect the nature of the transaction. If
Participant has registered the investment with Banco de la República, then
Participant will need to file with Banco de la República Form No. 4 upon
conversion of funds into local currency, which should be duly completed to
reflect the nature of the transaction. Participant should obtain proper legal
advice in order to ensure compliance with applicable Colombian regulations.
Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in this document should be construed as the making of a public
offer of securities in Colombia.
CZECH REPUBLIC
Notifications
Exchange Control Information.  Proceeds from the sale of Shares, any dividends
paid on such Shares may be held in a cash account abroad and Participant is no
longer required to report the opening and maintenance of a foreign account to
the Czech National Bank (the “CNB”), unless the CNB notifies Participant
specifically that such reporting is required. Upon request of the CNB,
Participant may need to file a notification within fifteen (15) days of the end
of the calendar quarter in which Participant acquires Shares.
DENMARK
Terms and Conditions
Danish Stock Option Act. By participating in the Plan, Participant acknowledges
that he or she received an Employer Statement translated into Danish, which is
being provided to comply with the Danish Stock Option Act. To the extent more
favorable to Participant and required to comply with the Stock Option Act, the
terms set forth in the Employer Statement will apply to the Participant’s
participation in the Plan.
FINLAND
There are no country-specific provisions.
FRANCE
Terms and Conditions
Language Consent. By accepting the Award, Participant confirms having read and
understood the Plan and Agreement which were provided in the English language.
Participant accepts the terms of those documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant l’Attribution, le
Participant confirme avoir lu et compris le Plan et le Contrat, qui ont été
communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If Participant makes or receives a
cross-border payment in excess of €12,500 (e.g., proceeds from the sale of
Shares acquired under the Plan), he or she must report the payment to the German
Federal Bank electronically using the “General Statistics Reporting Portal”
available via the Bank’s website (www.bundesbank.de).
GREECE
There are no country-specific provisions.
HONG KONG
Terms and Conditions
Form of Settlement. As detailed in Section 2 of the Agreement and
notwithstanding any discretion in the Plan, the Restricted Stock Units will be
settled only in Shares. The Restricted Stock Units do not provide any right for
Participant to receive a cash payment.
Nature of Scheme. Participant acknowledges that the Company specifically intends
that the Plan will not be an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). Notwithstanding the
foregoing, if the Plan is deemed to constitute an occupational retirement scheme
for purposes of ORSO, the Restricted Stock Units granted shall be void.
Securities Law Compliance. Participant acknowledges and agrees that any and all
Shares allotted or issued pursuant to the terms and conditions of the Plan are
issued to Participant for his/her own account and not with a view to all or any
of those Shares being offered for sale to the public. Participant may not sell
or offer to sell any Shares issued to him or her within six months following the
Date of Grant. By accepting the Restricted Stock Units, Participant acknowledges
and agrees that he or she is bound by the provisions of the certificate of
incorporation or bylaws of the Company, as amended (including any provisions
restricting the sale or transfer of such Shares) and the Plan and that any
subsequent sale or transfer of the Shares must be undertaken in accordance with
all Applicable Laws and regulations and that no documentation issued by the
Company to Participant in respect of the Restricted Stock Units or the Shares
may be disseminated or disclosed to any person at any time.
Securities Law Notification. WARNING: The contents of this Agreement and the
Plan have not been reviewed by any regulatory authority in Hong Kong.
Participant is advised to exercise caution in relation to the Award. If
Participant is in any doubt about any of the contents of this Agreement or the
Plan, Participant should obtain independent professional advice.
The Restricted Stock Units and Shares that may be issued in respect of the
Restricted Stock Units have not been offered or sold and will not be offered or
sold in Hong Kong by means of any document other than in other circumstances
which do not result in the document being a “prospectus” as defined in the
Companies Ordinance (Chapter 32 of the Laws of Hong Kong) or which do not
constitute an offer to the public within the meaning of that ordinance.
This Agreement and the information contained herein may not be used other than
by Participant and may not be reproduced in any form or transferred to any
person in Hong Kong. This Award is not an offer for sale to the public in Hong
Kong and it is not the intention of the Company that the Restricted Stock Units
or the Shares be offered for sale to the public in Hong Kong.
HUNGARY
There are no country-specific provisions.
ICELAND
Notifications


Exchange Control Information. Participant should consult with Participant’s
personal advisor to ensure compliance with applicable exchange control
regulations in Iceland as such regulations are subject to frequent change.
Participant is responsible for ensuring compliance with all exchange control
laws in Iceland.
INDIA
Notifications
Exchange Control Information. Participant must repatriate any proceeds from the
sale of Shares acquired under the Plan and any cash dividends to India and
convert the proceeds into local currency within a reasonable time after receipt
(i.e., 90 days from the sale of Shares and 180 days from receipt of dividends).
Participant will receive a foreign inward remittance certificate (“FIRC”) from
the bank where Participant deposits the foreign currency. Participant should
retain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or the Employer requests proof of repatriation. It is
Participant’s responsibility to comply with applicable exchange control laws in
India.
INDONESIA
Notifications
Exchange Control Information. If Indonesian residents remit proceeds from the
sale of Shares into Indonesia, the Indonesian Bank through which the transaction
is made will submit a report on the transaction to the Bank of Indonesia for
statistical reporting purposes. For transactions of US$10,000 or more, a
description of the transaction must be included in the report. Although the bank
through which the transaction is made is required to make the report, Indonesian
residents must complete a “Transfer Report Form.” The Transfer Report Form will
be provided to the Indonesian residents by the bank through which the
transaction is made.
IRELAND
There are no country-specific provisions.
ISRAEL
Terms and Conditions
Grant. Section 1 of the Agreement shall be supplemented to add the following
language at the end thereof:
References to the Plan will be deemed to include the Sub-Plan for Israeli
Participants (the “Sub-Plan”). The Restricted Stock Units are granted as a 102
Capital Gains Track Grant, subject to the terms and conditions of Section
102(b)(2) and 102(b)(3) of the Income Tax Ordinance (New Version) – 1961 (the
“ITO”), the Plan and the Trust Agreement (“Trust Agreement”), entered into
between the Company and ESOP Management and Trust Services Ltd. (the “Trustee”).
References to the issuance of Shares to Participant shall be deemed to include
the words “or the Trustee”. References to “Applicable Law” shall be deemed to
include Section 102 of the ITO.
Section 102 Compliance. By accepting this Restricted Stock Unit Award,
Participant acknowledges and agrees that: (a) the Award is granted under and
governed by the Plan, Sections 102(b)(2) and 102(b)(3) of the ITO and the Rules
promulgated in connection therewith, and the Trust Agreement; (b) the Shares
issued upon vesting of the Restricted Stock Units will be issued to the Trustee
to hold on behalf of Participant, pursuant to the terms of Section 102 of the
ITO and the Trust Agreement, and (c) Participant is familiar with the terms and
provisions of the ITO, particularly the “Capital Gains Track” described in
Sections 102(b)(2) and 102(b)(3) thereof, and will not require the Trustee to
release or sell the Restricted Stock Units or Shares during the Required Holding
Period (defined in the Sub-Plan), unless permitted to do so by Applicable Law.
Distribution after Vesting. Section 6 of the Agreement shall be deleted in its
entirety and replaced by the following language:
The Shares will be issued in the name of the Trustee as required by Applicable
Law to qualify under Section 102 of the ITO, for the benefit of Participant.
Participant shall comply with the ITO, the Rules, and the terms and conditions
of the Trust Agreement entered into between the Company and the Trustee. The
Trustee will hold the Shares for the Required Holding Period, as set forth in
the Sub-Plan. Participant hereby undertakes to release the Trustee from any
liability in respect of any action or decision duly taken and bona fide executed
in relation to the Plan and the Sub-Plan, or any Shares issued to the Trustee
hereunder. Participant hereby confirms that s/he shall execute any and all
documents that the Company or the Trustee may reasonably determine to be
necessary in order to comply with the ITO and, in particular, the Rules.
Responsibility for Taxes. Section 8 of the Agreement shall be supplemented by
the following language:
To the extent required by Applicable Law on any date Participant is required to
recognize taxable income with respect to the Restricted Stock Units, Participant
will be required to pay, and the Trustee and/or the Company will withhold any
Tax-Related Items which will enable the Company and/or the Trustee to satisfy
its obligation to withhold any Tax-Related Items arising on such date
Participant is required to recognize taxable income with respect to the
Restricted Stock Units. The Company, in its sole discretion, may, to the extent
permitted by Applicable Law, require or otherwise allow the Trustee or the
Company to withhold and/or Participant to pay such Tax-Related Items by (i)
withholding cash from Participant’s account at the broker designated by the
Company for such purpose, (ii) selling of sufficient Shares on the date
Participant is required to recognize taxable income with respect to the
Restricted Stock Units, (iii) deductions from compensation payable to
Participant or (iv) any other method permitted by Applicable Law.
In the event Participant disposes of any Shares issued upon vesting of the
Restricted Stock Units prior to the expiration of the Required Holding Period,
Participant acknowledges and agrees that such shares will not qualify for 102
Capital Gains Tax Treatment and will be subject to taxation in Israel in
accordance with ordinary income tax principles. Further, Participant
acknowledges and agrees that Participant will be liable for the Employer’s
component of payments to the National Insurance Institute (to the extent such
payments by the Employer are required).
Participant further agrees that the Trustee may act on behalf of the Company or
the Employer, as applicable, to satisfy any obligation to withhold Tax-Related
Items applicable to Participant in connection with the Units granted under the
Sub-Plan.
Address for Notices. Section 11 of the Agreement shall be deleted in its
entirety and replaced by the following language:
Any notice to be given to the Company under the terms of this Agreement will be
addressed to the Company at Autodesk, Inc., c/o Stock Administrator, 111 McInnis
Parkway, San Rafael, CA 94903, or at such other address as the Company may
hereafter designate in writing, unless otherwise expressly instructed by the
Company or the Trustee with respect to a specific type of notice.
Data Privacy. Section 25 of the Agreement shall be supplemented by the following
language:
Without derogating from the scope of Section 25 of the Agreement, Participant
hereby explicitly consents to the transfer of Data between the Company, the
Trustee, and/or a designated Plan broker, including any requisite transfer of
such Data outside the Participant’s country and further transfers thereafter as
may be required to a broker or other third party.
ITALY
Terms and Conditions
Data Privacy. The following provision replaces Section 25 of the Agreement:
Participant understands that the Company may hold certain personal information
about Participant, including, but not limited to, Participant’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Stock Units or
other entitlement to Shares granted, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, managing and administering the Plan.
Participant also understands that providing the Company with Data is necessary
for the performance of the Plan and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
Controller of personal data processing is Autodesk, Inc., with registered
offices at 111 McInnis Parkway, San Rafael, CA 94903, USA, and, pursuant to
Legislative Decree no. 196/2003, its representative is the Employer in Italy.
Participant further understands that the Company and any Parent or Subsidiary
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of Participant’s participation in
the Plan, and that the Company and any Parent or Subsidiary may each further
transfer Data to third parties assisting the Company in the implementation,
administration and management of the Plan, including any requisite transfer to a
broker or another third party with whom Participant may elect to deposit any
Shares acquired under the Plan. Such recipients may receive, possess, use,
retain and transfer the Data in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that these recipients may be located in the
European Economic Area, or elsewhere, such as the U.S. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete Data as soon
as it has accomplished all the necessary legal obligations connected with the
management and administration of the Plan.
Participant understands that Data-processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside the European Economic Area, as herein specified and pursuant
to applicable laws and regulations, does not require Participant’s consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan.
Participant understands that, pursuant to Section 7 of the Legislative Decree
no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct or terminate, for legitimate reason, the Data
processing. Furthermore, Participant is aware that Data will not be used for
direct marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting Participant’s local human
resources representative.
Plan Document Acknowledgement. By accepting the Award, Participant acknowledges
he or she has received a copy of the Plan and the Agreement and has reviewed the
Plan and the Agreement, including this Exhibit B, in their entirety and fully
understands and accepts all provisions of the Plan and the Agreement, including
this Exhibit B.
Participant further acknowledges having read and specifically approves the
following sections of the Agreement: Section 3 (Vesting Schedule), Section 5
(Forfeiture upon Termination of Service as a an Employee), Section 7 (Disability
or Death of Participant), Section 8 (Responsibility for Taxes), Section 24
(Nature of Grant), Section 14 (Additional Conditions to Issuance of Stock),
Section 17 (Electronic Delivery), Section 22 (Governing Law), Section 23
(Language), Section 30 (Insider Trading Restrictions/Market Abuse Laws), and the
Section 25 (Data Privacy) provision set forth above in this Exhibit B.
JAPAN
There are no country-specific provisions.
KOREA
Notifications
Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of Shares in a single transaction to
repatriate the proceeds to Korea within three years of the sale.
MALAYSIA
Terms and Conditions
Data Privacy. This provision replaces Section 25 of the Agreement in its
entirety:
Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement and any other Plan participation
materials by and among, as applicable, the Employer, the Company and any Parent
or Subsidiary or any third parties authorized by same in assisting in the
implementation, administration and management of Participant’s participation in
the Plan.
Participant may have previously provided the Company and the Employer with, and
the Company and the Employer may hold, certain personal information about
Participant, including, but not limited to, his or her name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, the fact and conditions of Participant’s participation in the Plan,
details of all Restricted Stock Units or any other entitlement to Shares
awarded, cancelled, exercised, vested, unvested or outstanding in Participant’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.
Participant also authorizes any transfer of Data, as may be required, to such
stock plan service provider as may be selected by the Company from time to time,
which is assisting the Company with the implementation, administration and
management of the Plan and/or with whom any Shares acquired upon settlement of
the Restricted Stock Units are deposited. Participant acknowledges that these
recipients may be located in Participant’s country or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections to Participant’s country, which may not give the same level
of protection to Data. Participant understands that he or she may request a list
with the names and addresses of any potential recipients of Data by contacting
his or her local human resources representative. Participant authorizes the
Company, the stock plan service provider and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing Participant’s participation in the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage his or her
participation in the Plan. Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case, without cost, by contacting in writing his or her
local human resources representative, HRGC APAC, whose contact details are
hrgc.apac@autodesk.com. Further, Participant understands that he or she is
providing the consents herein on a purely voluntary basis. If Participant does
not consent, or if Participant later seeks to revoke the consent, his or her
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing the consent is
that the Company would not be able to grant future Restricted Stock Units or
other equity awards to Participant or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan. For more
information on the consequences of the refusal to consent or withdrawal of
consent, Participant understands that he or she may contact his or her local
human resources representative.    
Notifikasi Privasi Data. Peruntukan ini menggantikan Seksyen 25 dalam Perjanjian
Anugerah
secara keseluruhan :


Pesertadengan ini secara eksplisit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini dan apa-apa bahan Pelan penyertaan oleh dan di antara
Majikan, Syarikat dan mana-mana Syarikat Induk atau Anak Syarikat atau mana-mana
pihak ketiga yang diberi kuasa oleh yang sama untuk membantu dalam pelaksanaan,
pentadbiran dan pengurusan penyertaan Peserta dalam Pelan tersebut.


Sebelum ini, Peserta mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang
Peserta, termasuk, tetapi tidak terhad kepada, namanya , alamat rumah dan nombor
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa saham atau jawatan pengarah yang dipegang
dalam Syarikat, fakta dan syarat-syarat penyertaan Peserta dalam Pelan tersebut,
butir-butir semua Unit-unit Saham Terbatas atau apa-apa hak lain untuk saham
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun bagi faedah Peserta (“Data”), untuk tujuan yang eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut.
Peserta juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana
yang diperlukan, kepada pembekal perkhidmatan pelan saham yang lain sebagaimana
yang dipilih oleh Syarikat dari semasa ke semasa, yang membantu Syarikat dalam
pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan sesiapa yang
mendepositkan Saham-Saham yang diperolehi melalui penyelesaian Unit-unit Saham
Terbatas. Peserta mengakui bahawa penerima-penerima ini mungkin berada di negara
Peserta atau di tempat lain, dan bahawa negara penerima (contohnya, Amerika
Syarikat) mungkin mempunyai undang-undang privasi data dan perlindungan yang
berbeza daripada negara Peserta, yang mungkin tidak boleh memberi tahap
perlindungan yang sama kepada Data. Pesertafaham bahawa dia boleh meminta
senarai nama dan alamat mana-mana penerima Data dengan menghubungi wakil sumber
manusia tempatannya . Peserta memberi kuasa kepada Syarikat, pembekal
perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin membantu
Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan tersebut untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan tersebut. Peserta faham bahawa Data
akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan, mentadbir
dan menguruskan penyertaannya dalam Pelan tesebut. Peserta faham bahawa dia
boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia
tempatannya , di mana butir-butir hubungannya adalah hrgc.apac@autodesk.com.
Selanjutnya, Peserta memahami bahawa dia memberikan persetujuan di sini secara
sukarela. Jika Peserta tidak bersetuju, atau jika Peserta kemudian membatalkan
persetujuannya, status pekerjaan atau perkhidmatan dan kerjayanya dengan Majikan
tidak akan terjejas; satunya akibat buruk jika dia tidak bersetuju atau menarik
balik persetujuannya adalah bahawa Syarikat tidak akan dapat memberikan
Unit-unit Saham Terbatas pada masa depan atau anugerah ekuiti lain kepada
Peserta atau mentadbir atau mengekalkan anugerah-anugerah tersebut. Oleh itu,
Peserta faham bahawa keengganan atau penarikan balik persetujuannya boleh
menjejaskan keupayaannya untuk mengambil bahagian dalam Pelan tesebut. Untuk
maklumat lanjut mengenai akibat keengganan untuk memberikan keizinan atau
penarikan balik keizinan, Peserta fahami bahawa dia boleh menghubungi wakil
sumber manusia tempatannya .
Notifications
Director Notification Obligation. If Participant is a director of a Malaysian
Subsidiary, Participant is subject to certain notification requirements under
the Malaysian Companies Act. Among these requirements is an obligation to notify
the Malaysian Subsidiary in writing when Participant receives or disposes of an
interest (e.g., Restricted Stock Units, Shares, etc.) in the Company or any
related company. This notification must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.
MEXICO
Terms and Conditions
Plan Document Acknowledgement. This provision supplements Section 24 of the
Agreement:
By accepting the Restricted Stock Units, Participant acknowledges that he or she
has received a copy of the Plan and the Agreement, including this Exhibit B,
which he or she has reviewed. Participant further acknowledges that he or she
accepts all the provisions of the Plan and the Agreement, including this Exhibit
B. Participant also acknowledges that he or she has read and specifically and
expressly approves the terms and conditions set forth in the “Nature of Grant”
Section of the Agreement, which clearly provide as follows:
(1)    Participant’s participation in the Plan does not constitute an acquired
right;
(2)    The Plan and Participant’s participation in it are offered by the Company
on a wholly discretionary basis; and
(3)    Participant’s participation in the Plan is voluntary.
Labor Law Acknowledgement and Policy Statement. By accepting the Restricted
Stock Units, Participant acknowledges that Autodesk, Inc., with registered
offices at 111 McInnis Parkway, San Rafael, CA 94903 U.S.A., is solely
responsible for the administration of the Plan. Participant further acknowledges
that his or her participation in the Plan, the grant of the Restricted Stock
Units and any acquisition of Shares under the Plan do not constitute an
employment relationship between Participant and the Company because Participant
is participating in the Plan on a wholly commercial basis. Based on the
foregoing, Participant expressly acknowledges that the Plan and the benefits
that he or she may derive from participation in the Plan do not establish any
rights between Participant and the Employer, and do not form part of the
employment conditions and/or benefits provided by the Company or any Subsidiary,
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company reserves the absolute right to amend and/or discontinue
Participant’s participation in the Plan at any time, without any liability to
Participant.
Finally, Participant hereby declares that he or she does not reserve to him or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, its Subsidiaries, affiliates, branches, representation
offices, shareholders, officers, agents and legal representatives, with respect
to any claim that may arise.
Términos y Condiciones
Documento de Reconocimiento del Plan. Esta disposición suplementa la Sección 24
del Contrato:
Al aceptar las Unidades de Acción Restringida, el Participante reconoce que ha
recibido una copia del Plan y del Contrato, incluyendo este Anexo B, que ha sido
revisado por el Participante. El Participante reconoce, además, que acepta todas
las disposiciones del Plan y del Contrato, incluyendo este Anexo B. El
Participante también reconoce que ha leído y específica y expresamente aprueba
los términos y condiciones establecidos en la Sección del Contrato intitulada
“Naturaleza del Otorgamiento”, que claramente establece lo siguiente:
(1)    La participación del Participante en el Plan no constituye un derecho
adquirido;
(2)    El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía de manera totalmente discrecional; y
(3)    La participación del Participante en el Plan es voluntaria.
Reconocimiento de Ley Laboral y Declaración de Política. Al aceptar las Unidades
de Acción Restringida, el Participante reconoce que Autodesk, Inc., con oficinas
registradas en 111 McInnis Parkway, San Rafael, CA 94903, EE.UU., es únicamente
responsable por la administración del Plan. Además, el Participante reconoce que
su participación en el Plan, el otorgamiento de las Unidades de Acción
Restringida y cualquier adquisición de Acciones de conformidad con el Plan no
constituyen una relación laboral entre el Participante y la Compañía, ya que el
Participante está participando en el Plan sobre una base exclusivamente
comercial. Con base en lo anterior, el Participante expresamente reconoce que el
Plan y los beneficios que le deriven de la participación en el Plan no
establecen derecho alguno entre el Participante y el Patrón y no forman parte de
las condiciones de trabajo y/o prestaciones otorgadas por la Compañía o
cualquier Subsidiaria de la Compañía, y cualquier modificación del Plan o su
terminación no constituirá un cambio o deterioro de los términos y condiciones
de empleo del Participante.
Además, el Participante entiende que su participación en el Plan es resultado de
una decisión unilateral y discrecional de la Compañía y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y/o discontinuar la
participación del Participante en el Plan en cualquier momento, sin
responsabilidad alguna para con el Participante.
Finalmente, el Participante en este acto manifiesta que no se reserva ninguna
acción o derecho para interponer una demanda o reclamación en contra de la
Compañía por cualquier compensación o daño o perjuicio en relación con cualquier
disposición del Plan o los beneficios derivados del Plan y, en consecuencia,
otorga un amplio y total finiquito a la Compañía, sus Subsidiarias, afiliadas,
sucursales, oficinas de representación, accionistas, directores, funcionarios,
agentes y representantes con respecto a cualquier demanda o reclamación que
pudiera surgir.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.
PHILIPPINES
Notifications
Securities Law Information. Participant is permitted to dispose or sell Shares
acquired under the Plan provided the offer and resale of the Shares takes place
outside the Philippines through the facilities of a stock exchange on which the
Shares are listed. The Shares are currently listed on the NASDAQ Global Select
Market in the United States of America.
POLAND
Notifications
Exchange Control Information. If a Polish resident transfers funds in excess of
€15,000 into Poland, the funds must be transferred via a Polish bank account or
financial institution. Polish residents are required to retain the documents
connected with a foreign exchange transaction for a period of five years, as
measured from the end of the year in which such transaction occurred.
PORTUGAL
Terms and Conditions
English Language Consent. Participant hereby expressly declares that Participant
has full knowledge of the English language and have read, understood and fully
accept and agree with the terms and conditions established in the Plan and the
Agreement.
Consentimento de Lingua Inglesa. O beneficiário pelo presente declara
expressamente que tem pleno conhecimento da língua Inglesa e que leu,
compreendeu e totalmente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo.
Notifications
Exchange Control Information. If Participant is a resident of Portugal and
acquires Shares under the Plan, Participant may be required to file a report
with the Portuguese Central Bank for statistical purposes (unless Participant
arranges to have the Shares deposited with a Portuguese financial intermediary,
in which case the intermediary will file the report for Participant).
QATAR
There are no country-specific provisions.
ROMANIA
Notifications
Exchange Control Information. Romanian residents are required to deposit
proceeds from the sale of Shares in a bank account in Romania and may be
required to provide the Romanian bank with appropriate documentation explaining
the source of the funds. Romanian residents should consult their personal
advisor to determine whether they will be required to submit such documentation
to the Romanian bank.
SINGAPORE
Terms and Conditions
Form of Settlement. As detailed in Section 2 of the Agreement and
notwithstanding any discretion in the Plan, the Restricted Stock Units will be
settled only in Shares. The Restricted Stock Units do not provide any right for
Participant to receive a cash payment.
Securities Law Information. The Award is being granted pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not being
granted to Participant with a view to the Shares acquired from the Award being
subsequently offered for sale to any other party. The Plan has not been, and
will not be, lodged or registered as a prospectus with the Monetary Authority of
Singapore. Further, the grant of the Award is subject to section 257 of the SFA
and Participant should not sell, or offer to sell, any Shares acquired pursuant
to the award in Singapore, unless such sale or offer is made (i) after six
months from the Date of Grant or (ii) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.
To the extent Participant sells, offers to sell or otherwise disposes of Shares
acquired through the Plan within six months of the Date of Grant, Participant is
permitted to dispose of such Shares through the designated broker appointed
under the Plan, if any, provided the resale of Shares acquired under the Plan
takes place outside Singapore through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the NASDAQ
Global Select Market in the United States of America.
Notifications
Chief Executive Officer and Director Notification Obligation. If Participant is
the Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a Singaporean Subsidiary, Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singaporean Subsidiary in writing
when Participant receives an interest (e.g., Restricted Stock Units, Shares) in
the Company or a Subsidiary or related entity. In addition, Participant must
notify the Singaporean Subsidiary when he or she sells any Shares (including
when Participant sells the Shares acquired under the Plan). These notifications
must be made within two (2) business days of acquiring or disposing of any
interest in the Company or any Subsidiary or related entity. In addition, a
notification must be made of Participant’s interests in the Company or any
Subsidiary or related entity within two (2) business days of becoming the CEO or
a director, associate director or shadow director of the Company.
SPAIN
Terms and Conditions
Termination of Employment. For purposes of the Award, a termination of
employment includes any termination that is deemed an “unfair dismissal” or a
“constructive dismissal.”
Labor Law Acknowledgement. As a condition of receipt of the Award, Participant
acknowledges that he or she understands and agrees to participation in the Plan
and that he or she has received a copy of the Plan.
Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be Employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any of its Subsidiaries on an ongoing basis.
Consequently, Participant understands that any grant is given on the assumption
and condition that it shall not become a part of any employment contract (either
with the Company or any of its Subsidiaries) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. Furthermore, Participant understands and freely
accepts that there is no guarantee that any benefit whatsoever shall arise from
any gratuitous and discretionary grant since the future value of the Award and
the underlying Shares is unknown and unpredictable. In addition, Participant
understands that this grant would not be made but for the assumptions and
conditions referred to above; thus, Participant understands, acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then the Award shall be null
and void.
Furthermore, Participant understands that the Award is a conditional right.
Except as determined by the Committee or as provided in the Agreement,
Participant shall forfeit any unvested Award upon termination of employment. The
terms of this provision apply even if Participant is considered to be unfairly
dismissed without good cause (i.e., subject to a “despido improcedente”).
Notifications
Exchange Control Information. Participant must declare the acquisition and sale
of Shares to the Dirección General de Comercio e Inversiones (“DGCI”) for
statistical purposes. Participant also must declare the ownership of any Shares
with the DGCI each January while the Shares are owned, unless the amount of
Shares acquired or sold exceeds the applicable threshold (currently €1,502,530),
or Participant holds 10% or more of the share capital of the Company or other
such amount that would entitle Participant to join the Board, in which case the
filing is due within one month after the sale.
When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds) in excess of €50,000, Participant must inform
the financial institution receiving the payment of the basis upon which such
payment is made. Participant will need to provide the following information: (i)
Participant’s name, address, and fiscal identification number; (ii) the name and
corporate domicile of the Company; (iii) the amount of the payment and the
currency used; (iv) the country of origin; (v) the reasons for the payment; and
(vi) further information that may be required.
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the Award. The Agreement has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
SWEDEN
Terms and Conditions
Participant acknowledges and agrees to consent to the handling registration and
publication of personal data according to the Swedish Personal Data Act, if
applicable.
SWITZERLAND
Notifications
Securities Law Information. The grant of Restricted Stock Units and the issuance
of any Shares is not intended to be a public offering in Switzerland and is
therefore not subject to registration in Switzerland. Neither this document nor
any other materials relating to the grant of Restricted Stock Units constitutes
a prospectus as such term is understood pursuant to article 652a of the Swiss
Code of Obligations, and neither this document nor any other materials relating
to the Restricted Stock Units may be publicly distributed nor otherwise made
publicly available in Switzerland.
TAIWAN
Notifications
Securities Law Information. The offer of participation in the Plan is available
only for Employees. The offer of participation in the Plan is not a public offer
of securities by a Taiwanese company.
Exchange Control Information. Taiwanese residents may acquire and remit foreign
currency (including funds to purchase or proceeds from the sale of Shares) into
and out of Taiwan up to US$5 million per year without submission of supporting
documentation. If the transaction amount is TWD$500,000 or more in a single
transaction, Taiwanese residents are required to submit a foreign exchange
transaction form and if the transaction amount is US$500,000 or more in a single
transaction, such residents may be required to provide supporting documentation
to the satisfaction of the remitting bank. Participant is personally responsible
for complying with exchange control restrictions in Taiwan.
THAILAND
Notifications
Exchange Control Information. If Participant realizes US$50,000 or more in a
single transaction from the sale of Shares or the payment of dividends, he or
she is required to repatriate the funds to Thailand immediately following the
receipt of the funds and to then either convert such repatriated funds into Thai
Baht or deposit the funds into a foreign currency account opened with any
commercial bank in Thailand within 360 days of repatriation.  Further, for
repatriated funds of US$50,000 or more, Participant must specifically report the
inward remittance to the Bank of Thailand on a Foreign Exchange Transaction
Form.  Participant is personally responsible for complying with exchange control
restrictions in Thailand.
TURKEY
Notifications
Securities Law Information. Under Turkish law, Participant is not permitted to
sell any Shares acquired under the Plan in Turkey. The Shares are currently
traded on the NASDAQ Global Select Market, which is located outside Turkey,
under the ticker symbol “ADSK” and the Shares may be sold through this exchange.
Exchange Control Information. Participant will likely be required to engage a
Turkish financial intermediary to assist with the sale of Shares acquired under
the Plan and may also need to engage a Turkish financial intermediary with
respect to the acquisition of such Shares, although this is less certain. As
Participant is solely responsible for complying with the financial intermediary
requirements and their application to participation in the Plan is uncertain,
Participant should consult his or her personal legal advisor for further
information regarding these requirements to ensure compliance.
UNITED ARAB EMIRATES
Notifications
Securities Law Information. This Restricted Stock Unit Award has not been
approved or licensed by the United Arab Emirates (“UAE”) Central Bank or any
other relevant licensing authorities or governmental agencies in the UAE. This
Restricted Stock Unit Award is strictly private and confidential and has not
been reviewed by, deposited or registered with the UAE Central Bank or any other
licensing authority or governmental agencies in the United Arab Emirates. This
Award is being issued from outside the United Arab Emirates to a limited number
of Employees of Autodesk Middle East (Representative Office) and must not be
provided to any person other than the original recipient and may not be
reproduced or used for any other purpose.
UNITED KINGDOM
Terms and Conditions
Form of Settlement. As detailed in Section 2 of the Agreement and
notwithstanding any discretion contained in the Plan or anything to the contrary
in the Agreement, the Restricted Stock Units are payable only in Shares.
Responsibility for Taxes. The following provisions supplement Section 8 of the
Agreement:
If payment or withholding of any income tax that the Company or the Employer may
be required to account to Her Majesty’s Revenue and Customs (“HMRC”) is not made
within 90 days of the end of the tax year during which the event giving rise to
the liability occurs (the “Due Date”), or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, the amount of
any uncollected income tax will constitute a loan owed by Participant to the
Employer, effective on the Due Date. Participant agrees that the loan will bear
interest at the then-current Official Rate of HMRC, it will be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section 7 of the Agreement.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant will not be eligible for such a loan to cover the tax liability. In
the event that Participant is a director or executive officer and any income tax
is not collected from or paid by Participant by the Due Date, the amount of any
uncollected income tax may constitute a benefit to Participant on which
additional income tax and National Insurance contributions (“NICs”) may be
payable. Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and reimbursing the Employer for the value of the NICs due on this additional
benefit. If Participant fails to comply with his or her obligations in
connection with the income tax as described in this section, the Company may
refuse to deliver the Shares to Participant, without any liability to the
Company or the Employer.
In addition, Participant agrees that the Company and/or the Employer may
calculate the Tax-Related Items to be withheld and accounted for by reference to
the maximum applicable rates, without prejudice to any right Participant may
have to recover any overpayment from the relevant tax authorities.


1
    

